Citation Nr: 0932729	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  04-23 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1981 until July 
1981.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

In October 2002, the Veteran filed a claim for service 
connection for a psychiatric disorder. In January 2006, the 
Board remanded the case to the RO for further evidentiary 
development.

In February 2006 the Veteran placed VA on notice of 
potentially relevant records located with his former 
employers. These employers were identified as Republic 
Bank/Bank of America, FMC Corporation, Sprint and Source 
Services Corporation.  The Veteran reported that he started 
to experience panic attacks while in service and that they 
continued after discharge, and that he mostly experienced 
"paranoid like symptoms mostly at work and in public 
places."  It is clear from his statemets that the Veteran 
believes that his former employers may have information 
regarding his insurance providers and medical records.  VA 
has an affirmative duty to assist claimants obtain relevant 
records.  See 38 U.S.C.A. 5103A(b)(1) (West 2002); White v. 
Derwinski, 1 Vet. App. 519, 521 (1991). 



In May 2008 the Board remanded the case, again, for 
additional development.  Specifically the Board required that 
the agency of original jurisdisction (AOJ) take appropriate 
action to obtain coppies of all pertinent employer records, 
as identified above.  If the AOJ was unable to obtain such 
records, it was to inform the Veteran and request that he 
provide copies of outstanding records, should he want them 
considered.  In a May 2008 letter VA informed the Veteran 
that it would make reasonable efforts to obtain information 
not held by any federal agency.  It also told him that if VA 
could not obtain such records, he would be notified.  The 
Board notes that the Veteran had provided VA with contact 
information and dates of employement for each of the 
aforementioned employers in February 2006.  

The record does not indicate that that VA attempted to locate 
records from the Veteran's former employers.  The Court has 
held that a remand by the Board confers on the Veteran, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998). In 
this case, the development requested by the Board in its May 
2008 remand was not completed.  To ensure that VA has met its 
duty to assist and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following action:

Accordingly, the case is REMANDED for the following action:

1.  The AOJ is to undertake appropriate 
action to obtain copies of all pertinent 
employer records identified by the 
Veteran.  If the AOJ is unable to obtain 
these records, it should so inform the 
Veteran and his representative and request 
that the Veteran provide copies of the 
outstanding records if he wishes them to 
be considered.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




